DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/22 has been entered.

Status of the Claims
Claims 1-2,4-6,8-11,14-18,21 and 24-28 are pending and under current examination with claims 25-28 being newly added.
 
Withdrawn Rejections and Response to Arguments filed 11/26/2021
	Applicant’s arguments filed 3/8/2022 (hereafter, “Remarks”) and corresponding claim amendments have been entered upon filing of the RCE dated 4/7/22 in the file wrapper.  It is noted that claim amendments were not entered after final, and the instant Office action is nonfinal.  All rejections of newly canceled claims are withdrawn.
	The rejection of claims 1, 2, 5, 6, 8, 9, 16-18, 22, and 24 under 35 U.S.C. 103 is withdrawn in view of Applicant’s amendment to the claim resulting in closed language excluding a requisite component of the previously cited primary reference.  Applicant’s argument to this effect is persuasive inasmuch as it is applicable to the claims as previously rejected.  Subsequently, the rejection of claims 4, 10, 11, 14, 15, 21, and 23 under 35 U.S.C. 103 further in view of Robinson is withdrawn.  The relevance of the previously cited reference is, however, maintained as newly applied below in order to address the claim amendments.
	
New Grounds of Rejection Necessitated by Amendments of 3/8/2022
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, 8, 9, 16-18, and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,258,567 B1 (hereafter, “Krebs-Bensch”) in view of US 2013/0101678 (hereafter, “Gordon”).  No new references cited, however Krebs-Bensch has been newly applied.
The instant claims are drawn to a method comprising administering an effective amount of a composition to a mammalian vagina having a first pH greater than about 4.5, as further specified in the claims.  The method is includes the aforementioned composition as a slurry consisting of a weak acid as further specified in the claims.
Krebs-Bensch teaches the administration of vaginal formulations comprising boric acid and a carrier (see abstract, in particular).  Krebs-Bensch’s disclosure pertains to human mammals (see column 12, line 55)(limitation of claim 2) and the dosage forms may be powders or suppositories for instance (see column 13, line 1 and lines 33-35)(limitations of claims 5, 6).  Krebs-Bensch teaches that a higher than normal vaginal pH of about 3.8 to 4.5 may disrupt bacterial flora and facilitate overgrowth of undesirable microorganisms and that boric acid may desirably be used to control the pH of the vagina (see column 3, lines 12-15; lines 38-52).  Krebs-Bensch’s example 6 demonstrates a vaginal fluid environment having a pH of 7.0 being treated with a capsule formulation and demonstrating a pH drop to 4.5 and subsequent drop to 4.3.  The capsules described comprise boric acid (see Krebs-Bensch claim 1 for instance)(limitations of claims 8 and 9).  Specifically regarding claim 18, it is noted that Krebs-Bensch’s disclosure includes an amount within Applicant’s own definition of “about 4.0” (see page 7, lines 26-27 of specification as filed).  Further regarding vitamin E as in claim 22, Krebs-Bensch teaches vitamin E to be desirably included as an antioxidant (column 1, line 58).
Further regarding the closed claim language with regard to the composition components, Krebs-Bensch specifies that the boric acid may be separate from the probiotic component and that an advantage of separating the components are to avoid microbial contamination of the probiotic component or to avoid exposure of the probiotic to moisture, air and light.  Krebs-Bensch describes in great detail that the carrier and optional ingredients such as antioxidants vitamins C and/or E may be separate from the boric acid component and that other ingredients may be added in subsequent steps. see bottom half of column 7 through top half of column 8.  In view of this teaching, it would have been prima facie obvious to utilize an embodiment of Krebs-Bensch in which Krebs Bensch separates active agents (probiotic and boric acid) into two separate components for the advantages outlined above and in doing so adds a carrier and optional antioxidant to each in order to facilitate storage and delivery and in doing so makes separable the combination of probiotic and boric acid.  One would have been motivated to do so to prevent spoilage of the probiotic and doing so would have resulted in the method encompassing the composition as instantly claimed.  See also MPEP 2144.04(V)(C). In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").  Because Krebs-Bensch does not teach an example in which the boric acid, carrier (oil and/or water), and optional antioxidant are combined in a single formulation excluding additional components, this rejection is made using obviousness rationale and relying on MPEP guidance that to make separable these components would have been an obvious adaptation as outlined above.
Further regarding the particular slurry formulation recited in claim 1 and an aqueous formulation as recited in claim 16, it is not apparent that Krebs-Bensch necessarily teaches this configuration.  Gordon cures this deficiency.
Gordon teaches methods and compositions for treating pathogenic vaginal biofilms by administering boric acid formulations (see abstract, in particular).  Gordon specifies a particular embodiment wherein the boric acid active agent may be complemented and combined with an oil such as tea tree oil (see [0052]).  A combination of tea tree oil and boric acid as suggested by Gorden would have constituted a formulation which is a slurry as claimed.  Further, Gordon teaches aqueous formulations (see [0072])(limitation of claim 16).
Krebs-Bensch and Gordon are both directed to methods and compositions of treating vaginal areas.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to utilize the complementary functionality from a slurry of boric acid and an oil such as tea tree oil as suggested by Gorden in the formulations of Krebs-Bensch, with a reasonable expectation of success.  One would have been motivated to do so based on Gordon’s explicit suggestion that the combination may enhance the biofilm disrupting effects of the boric acid.

Claims 4, 10, 11, 14, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,258,567 B1 (hereafter, “Krebs-Bensch”) in view of US 2013/0101678 (hereafter, “Gordon”) as applied to claims 1, 2, 5, 6, 8, 9, 16-18, and 24-28 and further in view of US 6017521 (hereafter, “Robinson”).
The teachings of Krebs-Bensch and Gordon have been delineated above.  While these teach application to a vaginal area of boric acid-containing formulation to reduce pH, these do not specify a vagina comprising odiferous amines in particular to be treated.
Robinson cures this deficiency. Robinson describes the state of the art with regard to vaginal infections (see title in particular).  Robinson describes that amines having an odor are produced in the vagina at relatively high pH values at which undesirable bacterial conditions of the vagina occur (see column 1, lines 59-65).
Regarding claim 10, both Krebs-Bensch and Robinson are directed to acid treatment of a vagina to lower undesired high pH.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the methodology of Krebs-Bensch for treatment of a vagina comprising odoriferous amines as suggested by Robinson to be present in relatively high pH conditions.  One would have been motivated to do so to provide a shift in pH to treat a bacterial vaginosis infection known for undesirably producing amines having a particular odor.  The limitations of claims 11, 14, and 15 have been addressed above in regard to claims 2, 8, and 9.  Further regarding claims 4, 5, and 21, Robinson also includes emollients including for instance coconut oil (see column 15, lines 11 and 14); accordingly, it would have been obvious to include an emollient for desired moisturizing effects upon topical application as Robinson teaches to have been known in the art.  The limitation of claim 23 has been addressed above in regard to claim 22.
Further regarding the amount of boric acid as recited in claim 10, Krebs-Bensch specifies that the boric acid may be present in an amount up to 600 mg of boric acid per unit dosage form (see last two lines of column 3) in order to achieve the intended efficacy of pH adjustment (see column 3, lines 52-56,  in particular), a range overlapping with the instantly claimed range of about 500 to about 700 mg as recited in claim 10.  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617